DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Application

Claims 1-20 (14-20 are withdrawn) are pending and presented for examination. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 January 2021 has been entered.
The amendment to claim 14 is acknowledged, however as the “configured to selectively accelerate” aspect of claim 14 is immaterial to the apparatus’ patentability (See MPEP 2114 II), the apparatus is still broader in nature than the method of claim 1 and as such it is not being rejoined. Stated differently, the apparatus of claim 14 can perform more than only dividing carbon dioxide into molecular carbon and oxygen (a carbon dioxide laser meets the apparatus as it has silicon atoms in the glass or silver in the mirrors). Note also Schlatholder which discloses CO+ O+ production using a similar apparatus.

Response to Arguments
Applicant’s remarks dated 29 January 2021 (hereinafter, “Remarks at __”) are acknowledged and entered.
en masse).
The traversal is that Schlatholter discloses inter alia a broad range of kinetic energies (250-1200 eV, Remarks at 6), and that the instantly claimed value of 10-300 eV is critical (Remarks at 6) as this yields “unexpectedly high efficiency” (Id., emphasis original). The criticality remark is noted, however, instant “Figure 5”, as applicants allege, shows this criticality only for an increase at 30 to 100 eV for carbon dioxide ions, which is not fully commensurate in scope with claim 1. However, Schlatholter does not disclose any actual examples with lower values such that one of ordinary skill in the art would not necessarily use such a range. Schlatholter discloses 5 to 10 degree incident angles at 482 eV such that a kinetic energy at collision of 470 or more eV is possible such and this is well within the instantly claimed range. Even if 250 eV is used, there is no reasonable expectation of success of C+O2 formation as the energy released is much lower than that necessary to reform C+O2 from CO2 as there is no evidence of C+O2 formation at all.
Applicant’s further state that “Schalotholter teaches away from the instant application and claims . . . which would make it very difficult, if not impossible, for one of ordinary skill in the art to obtain molecular oxygen (O2) with meaningful efficiency . . . “ (Remarks at 9). This is persuasive for reasons outlined above.
It is noted that applicants have amended instant claim 14, drawn to the non-elected apparatus claim amending in the subject matter of “wherein the solid surface comprises an atom with atomic mass larger than 16 Dalton or an oxide of a smaller element”. However, while Schlatholter does not perform the same method, the apparatus is the same, a Pd(111) substrate, and a source of carbon dioxide gas. As such, the same apparatus is still disclosed and it clearly has utility in a different process, production of CO and monoatomic O, so rejoinder would not be proper (While applicants did not specifically request 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	Please cancel claims 14-20 as they were elected without traverse.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
As to claim 1 (and those dependent thereon), none of the cited prior art either alone or in combination discloses or reasonably suggests splitting carbon dioxide into molecular oxygen and carbon via colliding carbon dioxide gas at an angle such that a collision energy of 10-300 eV occurs between the carbon dioxide and the surface wherein the surface comprises an atom having a mass of more than 16 Daltons or an oxide of a smaller element. Schlatholter does not produce the monoatomic oxygen and carbon. Schlatholter at “Fig. 5” suggests that the dissociation energy post collision at ~250 eV is only ~0.5-1 eV which is lower than the 5.8 eV required as per Instant Specification at [0044]. “Fig. 2” of Schlatholter does not disclose any O2 formation which means that formation of such is not inherently present nor obvious from Schlatholter. Pysanenko is drawn to surfaces having smaller atoms that are not in the oxide state.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M RUMP whose telephone number is (571)270-5848.  The examiner can normally be reached on Monday-Thursday 06:45 AM to 04:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RICHARD M. RUMP
Primary Examiner
Art Unit 1736



/RICHARD M RUMP/               Primary Examiner, Art Unit 1796